Case 2:19-cv-13726-VAR-MJH ECF No. 44 filed 03/19/20    PageID.1106   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTICT OF MICHIGAN
                         SOUTHERN DIVISION

MARVIN GERBER, et al.,

      Plaintiffs,                          Case No. 19-13726
                                           Honorable Victoria A. Roberts
v.

HENRY HERSKOVITZ, et al.,

     Defendants.
___________________________/

            ORDER CONCERNING THE FILING OF MOTIONS

      Going forward, the parties are prohibited from filing motions without

the permission of the Court. Instead, the parties must comply with the

following procedure:

         1. Parties must meet and confer concerning any dispute that – if

            not resolved – would require motion papers and a court order to

            resolve.

         2. If an agreement is reached following the meet and confer, the

            parties must file a stipulation with the Court that memorializes

            any agreement reached.

         3. If no agreement is reached, the parties must file a joint letter

            with the Court that outlines the nature of the dispute, the
Case 2:19-cv-13726-VAR-MJH ECF No. 44 filed 03/19/20    PageID.1107   Page 2 of 2




            parties’ respective positions with supporting law, and the relief

            requested.

         4. This joint letter must not exceed three, double spaced pages in

            length, must not contain more than five case citations for any

            party, and must be signed by counsel for all parties involved in

            the dispute.

         5. The Court will consider the imposition of sanctions on any party

            and/or attorney who unreasonably refuses to resolve a dispute.

         6. After receiving the joint letter, the Court will decide whether

            motion papers should be filed.

      IT IS ORDERED.


                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: March 19, 2020




                                       2
